Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 1 of 17 PageID #: 315




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


KAIFI LLC,
                                          Case No. 2:20-CV-280-JRG
   Plaintiff,
                                          JURY TRIAL DEMANDED
   v.
                                          Honorable Rodney Gilstrap
VERIZON COMMUNICATIONS INC., et al,

   Defendants.




                OPENING CLAIM CONSTRUCTION BRIEF BY KAIFI LLC
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 2 of 17 PageID #: 316




                                              TABLE OF CONTENTS
                                                                                                                              Page

I.     INTRODUCTION .............................................................................................................. 1

II.    DISPUTED TERMS ........................................................................................................... 2

 A.              Term A: “selecting one of the indoor and the outdoor networks in
                 accordance with the determined location of the data communication terminal”.... 2

                 1.         The Claim Language Does Not Support Verizon’s Construction .............. 3

                 2.         The Specification Places No Limits on the Location of
                            the Location Register .................................................................................. 3

 B.              Term B: “a second step of determining whether when indoor system ID
                 information is received by the data communication terminal and
                 the received indoor system ID information is identical to indoor system ID
                 information stored in the location register” ............................................................ 7

III.   CONCLUSION ................................................................................................................. 11




                                                                i
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 3 of 17 PageID #: 317




                             TABLE OF EXHIBITS


Exhibit          Document
Exhibit 1-A      U.S. Patent No. 6,922,728
Exhibit 1-B      Excerpted transcript of deposition of Peter Rysavy, March 31, 2021
Exhibit 1-C      Excerpted Internet Engineering Task Force, RFC 2002, October 1996

Exhibit 2-A      Thomas Blackburn Curriculum Vitae
Exhibit 2-B      “Towards A Flexible Functional Split For Cloud-RAN Networks,” A.
                 Maeder, M. Lalam, A. De Domenico, E. Pateromichelakis, D. Wubben,
                 J. Bartelt, R. Fritzsche, and P. Rost, in 2014 European Conference on
                 Networks and Communications (EuCNC), pp. 1–5, IEEE (2014)
Exhibit 2-C      Excerpted https://en.wikipedia.org/wiki/OSI_model
Exhibit 2-D      “Mobile Agent Based Performance Management for the Virtual Home
                 Environment,” C. Bohoris, G. Pavlou, and A. Liotta, Journal of Network
                 and Systems Management, Vol. 11, No. 2, June 2003
Exhibit 2-E      3GPP Technical Speciﬁcation 22.121 v4.0.0, “The Virtual Home
                 Environment (Release 4),” October 2000
Exhibit 2-F      “Distributed Router Architecture For Packet Routed Optical Networks,”
                 Proc. 14th Working Conference on ONDM 2000, February 2000
Exhibit 2-G      “DHARMA: Distributed Home Agent for Robust Mobile Access,” IEEE
                 Infocom 2005 Conference, March 2005




                                         ii
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 4 of 17 PageID #: 318




                                               TABLE OF AUTHORITIES
                                                                                                                               Page(s)

Cases

Funai Elec. Co. v. Daewoo Elecs. Corp.
  616 F.3d 1357 (Fed. Cir. 2010) ................................................................................................. 11

KAIFI LLC v. AT&T Corp., et al.
 Case No. 2:19-cv-00138-JRG (the “AT&T Case”) .................................................................... 2

KAIFI LLC v. T-Mobile US, Inc.
 Case No. 2:20-CV-281-JRG (the “T-Mobile Case”) .................................................................. 1

Nautilus, Inc. v. Biosig Instruments, Inc.
 572 U.S. 898 (2014) .................................................................................................................. 10

Other Authorities

U.S. Patent No. 6,922,728 (“ʼ728 Patent”) ............................................................................ passim




                                                                   iii
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 5 of 17 PageID #: 319




       Plaintiff KAIFI LLC (“KAIFI”) hereby submits its opening claim construction brief for

U.S. Patent No. 6,922,728 (“ʼ728 Patent”).

I.     INTRODUCTION

       The ʼ728 Patent provides an optimal internet network connecting and roaming system

and method adapted for a user moving in and out of heterogeneous networks. The claimed

invention enables automatic and uninterrupted switching of communication services between

different network types, an indoor network (Wi-Fi) and an outdoor wireless internet network

(cellular). By off-loading services from a higher cost cellular network to a lower cost Wi-Fi

network in a seamless manner, companies like Verizon and T-Mobile save significant costs

while providing the connectivity experience expected by their subscribers today.

       KAIFI submitted an Opening Claim Construction Brief in KAIFI LLC v. T-Mobile US,

Inc., Case No. 2:20-CV-281-JRG (the “T-Mobile Case”) setting forth a detailed summary and

background of the ’728 Patent. See T-Mobile Case, Dkt. 135. KAIFI and Verizon dispute the

construction of many of the same terms as those disputed in the T-Mobile Case. As such, to

streamline the proceedings and conserve the resources of the parties and the Court, KAIFI and

Verizon submitted a joint motion in which they proposed consolidating the claim construction

hearing in this action with the hearing in the T-Mobile Case, and further agreed that the claim

constructions issued by the Court in the T-Mobile Case will be applicable here. See Dkt. 52

(Joint Motion to Consolidate Claim Construction Hearings And To Amend DCO For Claim

Construction Briefing). KAIFI therefore incorporates by reference the contents of its opening

and reply briefs from the T-Mobile Case as if set forth fully herein. Given the parties’ agreement

regarding the disputed terms in the T-Mobile Case, this brief focuses solely on the two disputed

terms that are unique to this case, as set forth below.




                                                  1
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 6 of 17 PageID #: 320




II.     DISPUTED TERMS

        A.     Term A: “selecting one of the indoor and the outdoor networks in
               accordance with the determined location of the data communication
               terminal”

      KAIFI’s Proposed Construction                       Verizon’s Proposed Construction
 No additional construction needed                   “selecting one of the indoor and outdoor
                                                     networks based on the determined location
                                                     stored in the location register of the data
                                                     communication terminal”

        Verizon is asking the Court to import a new limitation into the claim requiring that the

location information used in the claimed system is “stored in the location register of the data

communication terminal” as opposed to stored in a location register located elsewhere in the

system, or partially stored in a distributed location register. Verizon’s proposed additional

limitation is shown in bold below:

        selecting one of the indoor and the outdoor networks in accordance with the
        determined location stored in the location register of the data communication
        terminal

This is contrasted with T-Mobile, which is seeking a construction that the location register must

be “external” to the data communication terminal. Two separate sets of defendants are taking

two completely opposite positions, one requiring that the location register be only on the data

communication terminal (Verizon) and one requiring that the location register access no stored

information on the terminal (T-Mobile).

        The Court previously construed the term “location register” to mean “register that records

the location of the data communication terminal,” and the term “location information” to mean

“information on a locational area or indoor system ID information or both.” See KAIFI LLC v.

AT&T Corp., et al.; Case No. 2:19-cv-00138-JRG (the “AT&T Case”), Dkt. No. 104 at p. 36, 42.

Neither of the Court’s constructions place any limit on the physical location of the location

register.


                                                 2
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 7 of 17 PageID #: 321




               1.      The Claim Language Does Not Support Verizon’s Construction

       The claims recite “a location register that stores location information of the data

communication terminal received through the indoor network or outdoor wireless internet

network[.]” There is no language specifying a particular physical location or locations for the

location register. This is not an accident. When the patent wants to describe one structure as

having to be located within another structure it expressly states this. For example, the claims

recite “an indoor gateway that includes an indoor wireless connection module therein[.]”

(emphasis added). See Declaration of Matthew Hawkinson (Verizon) In Support Opening Claim

Construction Brief By KAIFI (“Hawkinson Verizon Decl.”) at ¶ 2, Ex. 1-A, ’728 Patent, Cl. 1.

               2.      The Specification Places No Limits on the Location of the Location
                       Register

       In Figures 1 and 2 the location register is definitively not a single physical structure

present in any one required location: “HA/FA Location Register” in block 80 refers to two

different pieces of software that in normal operation can run on different computers. T-Mobile’s

expert admitted this. Hawkinson Verizon Decl. at ¶ 2, Ex. 1-B, (“Rysavy Dep.”) at 82:14-21 (“I

do know that in some situations the home agent and foreign agent are at different locations.”).

       “FIGS. 1A and 1B are diagrams illustrating examples of the configuration of an outdoor

wireless internet network employed in the present invention.” ’728 Patent at 4:28-31. In this

embodiment, there is no statement that the location register cannot access information stored on

the terminal. The terminal joins the internet via “the outdoor wireless LAN” and “the location

information of the terminal 10 is stored in the location register 80.” Id. at 7:28-43. There is no

limitation regarding the placement of the location register.

       Figure 2 is described as “an embodiment of the present invention.” Federal Circuit

precedent makes clear that this language affirms that the embodiment is not limiting. Teleflex,



                                                  3
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 8 of 17 PageID #: 322




Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1327 (Fed.Cir.2002) (“Even when the specification

describes only a single embodiment, the claims of the patent will not be read restrictively…”).

       FIG. 2 is a diagram showing the configuration of an optimal wireless internet
       network connecting and roaming system adapted for a user who moves outdoors
       or indoors according to an embodiment of the present invention

’728 Patent at 4:35-38. The discussion of Figure 2 makes clear that there is an “indoor network”

and “an external network” (i.e., an outdoor network).

       …an indoor network including an indoor gateway 100; and an external network
       including the location register 80, the internet 50 including a plurality of internet
       servers, a VoIP gateway 60 and a PSTN.

’728 Patent at 8:39-43. In the Figure 2 embodiment the location register is “the home agent HA

or the foreign agent FA which operates in accordance with the mobile IP protocol.” Id. at 9:12-

15. T-Mobile’s expert claims that this language references an extrinsic source – the “mobile IP

protocol” that existed as of the filing date of the patent. Dkt. 139-2 (“Rysavy Decl.”) at ¶ 47.

This document makes clear that there is no limitation on the location of the home agent or

foreign agent. It can be on any node of the network. Hawkinson Verizon Decl. at ¶ 4, Ex. 1-C,

IETF RFC 2002 at 10 (“Other placements of the home agent relative to the mobile node’s home

location MAY also be possible…”); see also T-Mobile Case, Dkt. 135, (Opening Claim

Construction Brief By KAIFI) at 10 and T-Mobile Case Dkt. 135-9 (Declaration Of Thomas

Blackburn In Support Of Opening Claim Construction Brief By KAIFI) at ¶ 61. T-Mobile’s

expert testified to exactly what a POSA would take from the “mobile IP protocol” referenced in

the specification (and which he extensively relied on in his declaration):

       Q. Is there anything in the RFC 2002 specification that precludes the
       implementation of the home agent function and the foreign agent function in a
       distributed manner?
       A. In my relatively quick scan of the 158-page document, I didn’t see a discussion
       of physical implementation of the home agent and foreign agent functions.



                                                 4
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 9 of 17 PageID #: 323




Rysavy Dep. at 49:15-23; 48:3-24 (“In scanning through the [RFC 2002] specification I didn’t

see a discussion of physical implementation of the function.”).

       KAIFI recognizes that expert opinion saying “my client is right” or parroting a

construction is often unhelpful to the Court because expert testimony cannot alter the intrinsic

record. But in this case the “HA/FA” from the “mobile IP protocol” is expressly identified as an

embodiment of a location register. It is thus highly relevant that in the “mobile IP protocol” that

existed at the filing date of the patent, the “HA/FA” was a software function in which no limits

were placed on its location on the network.

       The patent depicts in one embodiment the “HA/FA” in a single circle. But these are

defined in the Mobile IP specification as distinct software programs. In fact, it is accepted that

they can run on any general purpose computer and can be distributed across more than one

network element. Declaration of Thomas Blackburn In Support Of Opening Claim Construction

Brief By KAIFI (Verizon)(“Blackburn Verizon Decl.”) at ¶ 44, Exhibit 2-G, Y. Mao, B.

Knutsson, H. Lu, and J. Smith. DHARMA: Distributed Home Agent for Robust Mobile Access.

in Proc of the IEEE Infocom 2005 Conference, March 2005 at 1197-98 (“The MAs [HA or FA]

can run as part of an application, or in a local proxy.”; “DHARMA uses an overlay network to

deploy distributed HAs.”).

       Consistent with the specification, a POSITA would recognize that the network

functionality and/or data storage associated with the location register may be located (a) in the

same physical device as the data communication terminal, (b) on a physical device separate from

the data communication terminal, or (c) distributed between memory in the data communication

terminal and memory in other network elements. Id. Simply put, the ’728 Patent is not about the

physical implementation layer.




                                                  5
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 10 of 17 PageID #: 324




       At the time of the ’728 Patent, the concept of distributed storage of data, as well as the

distribution of network functions, across multiple physical locations was well known. Blackburn

Decl. at ¶ 40. One example is the OSI model of communication, the relevant aspects of the which

have been known since at least the mid-1980s. Blackburn Verizon Decl. at ¶ 41, Ex. 2-C,

https://en.wikipedia.org/wiki/OSI_model. In the OSI model, the protocol layers for wireless

communication may be present even if the part of the physical layer is not present. Another

example can be found in some of the 3GPP standards, which describe the distribution of

functions across various physical structures. Blackburn Verizon Decl. at ¶ 42, Ex. 2-D at 143 (“a

network element can be characterized as a black box with pre-programmed management

capabilities. With the evolution of the telecommunications industry, we see today support for

distributed object architectures at the network element level”). Most network functions, like

those commonly contained in routers, were known to be distributable across multiple network

elements or nodes at the time of the ’728 Patent. Blackburn Verizon Decl. at ¶ 43, Exhibit 2-F,

M. Duser, E. Kozlovski, R. I. Killey, P. Bayvel, “Distributed router architecture for packet-

routed optical networks”, Proc. 14th Working Conference on ONDM 2000, February 2000, pp.

202-221. In short, a person of ordinary skill in the art at the time of the ’728 Patent would be

very familiar with distribution of network functions, like routing, as well as the distribution of

data storage through a network – and would apply that understanding to the “location register”

and “location information” described in the ’728 Patent.

       The claims require a “data communication terminal” that can perform “wireless”

communication over two distinct networks. This is a physical structure. Although the parties

have not sought construction of the term, the specification describes exactly what this physical

structure must have. ’728 Patent at 1:24-34. The specification makes no statement that it cannot




                                                  6
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 11 of 17 PageID #: 325




store location information that is used by the location register. Nor is there any statement that the

terminal must store location information. There is a reason the specification does not specific the

location of the location register. As T-Mobile’s expert agreed, the specification and claims do not

place any limits on the physical implementation of the location register:

                   Q.   Is there anything in the patent that expressly and
                        unambiguously states that the location register must be in a
                        single physical location?

                   A.   The patent read as a whole describes the location register
                        as being a node that performs specific function. And as I
                        said in my declaration, that function needs to be known at a
                        -- or that function needs to be in a known networking
                        location….

Rysavy Dep. at 35:20-36:3.

                   Q.   And you believe that limits it to one single physical
                        location register?

                   A.   I don’t believe the patent discusses the exact
                        implementation of the location register.

                   Q.   Okay. And by implementation you mean physical
                        implementation?

                   A.   Correct.

Id. at 55:6-13.

       B.         Term B: “a second step of determining whether when indoor system ID
                  information is received by the data communication terminal and the received
                  indoor system ID information is identical to indoor system ID information
                  stored in the location register”

       KAIFI’s Proposed Construction                        Verizon’s Proposed Construction
 “a second step of determining whether the             Indefinite.
 received indoor system ID information is
 identical to indoor system ID information
 stored in the location register when indoor
 system ID information is received by the data
 communication terminal.”




                                                   7
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 12 of 17 PageID #: 326




       The “second step” of Claim 12, when understood in the context of the remaining steps of

the claim and the specification as a whole, informs a person of skill in the art about the scope of

the invention with reasonable certainty. There is no reason for the Court to revisit the

indefiniteness issue or revise its original construction.

       The Court previously construed this term to mean “a second step of determining whether

the received indoor system ID information is identical to indoor system ID information stored in

the location register when indoor system ID information is received by the data communication

terminal.” See AT&T Case Dkt. No. 104 at pp. 52-53. The Court expressly found that this term

was not indefinite. Id. at p. 53. KAIFI proposes the identical construction here.

       The disputed “second step” term is present in Claim 12 of the ’728 Patent:

       An internet network connecting and roaming method for providing internet
       communication service to a data communication terminal of a user moving
       indoors or outdoors using an outdoor wireless internet network including an
       antenna, a router and a location register, and an indoor network including an
       indoor gateway connectable with an internet network, the method comprising:
       a first step of providing the user with a communication service by connecting with
       the outdoor wireless internet network when the user is located outdoors;
       a second step of determining whether when indoor system ID information is
       received by the data communication terminal and the received indoor system
       ID information is identical to indoor system ID information stored in the
       location register;
       a third step of going through authentication of an indoor location of the data
       communication terminal by the location register and storing the indoor location
       into the location register if it is determined in the second step that the two of ID
       information are equal to each other;
       a fourth step of connecting with the internet network by switching connection of
       the data communication terminal from the outdoor wireless internet network to
       the indoor gateway and making wireless communications through the indoor
       gateway and an indoor wireless connection module;
       a fifth step of, when the data provided from the internet network in accordance
       with location information stored in the location register are transferred to the



                                                  8
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 13 of 17 PageID #: 327




       indoor gateway, supplying the data communication terminal with the data through
       the indoor gateway and the indoor wireless connection module;
       a sixth step of going through authentication of an outdoor location of the data
       communication terminal by the location register and storing the outdoor location
       into the location register when the indoor system ID information is not received;
       and
       a seventh step of switching the connection of the data communication terminal
       from the indoor gateway to the outdoor wireless internet network and performing
       the first step again.
ʼ728 Patent, Claim 12 (emphasis added).
       The Court’s previous conclusion that “this step describes determining whether the

received and stored indoor system ID information are identical when the information is received

by the DCT” was correct, for the very reasons set forth in the Court’s analysis of this term from

the AT&T Case:

       •       A description of the second step in the abstract confirms the Court was correct: “a

               second step of determining whether the received indoor system ID information is

               identical to indoor system ID information stored in the location register when

               indoor system ID information is received by the data communication terminal”

               ’728 Patent at Abstract.

           •   As seen above, the third step in Claim 12 confirms that the was Court’s correct:

               “if it is determined in the second step that the two of ID information are equal to

               each other.” ’728 Patent, Cl. 12.

           •   The specification confirms that the Court was correct: “[i]n order to determine

               whether the wireless internet terminal is located indoors or outdoors, the wireless

               internet terminal determines whether ID information of an indoor system

               broadcasted from the indoor gateway is received, and in particular, whether the

               received ID information of the indoor system is equal to the stored ID


                                                   9
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 14 of 17 PageID #: 328




               information.” ’728 Patent at 3:16–22, see also id. at Abstract; 9:40–44; 10:1–9;

               11:34–42.

       To the extent that Verizon is advancing the same indefiniteness argument advanced by

the defendants in the AT&T Case – i.e., that the usage of the phrase “whether when” renders this

term indefinite to a POSITA, they are incorrect. From the context and descriptions in the patent,

including the claim itself, as confirmed by Dr. Kelley, Mr. Blackburn, and the Court, this

language would simply not confuse a person of ordinary skill in the art. See, e.g., Blackburn

Verizon Decl. at ¶ 55; see also AT&T Case Dkt. No. 104 at pp. 53.

       A claim is not indefinite where it “inform[s] those skilled in the art about the scope of the

invention with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910

(2014). This standard “mandates clarity, while recognizing that absolute precision is

unattainable.” Id. at 910. There is nothing confusing or unclear about this claim language.

Blackburn Verizon Decl. at ¶ 54. This step unambiguously states a certain time – the “when” –

and an action that occurs during that time – “determining whether … the received indoor system

ID information is identical to indoor system ID information stored in the location register.” Id.

Put another way, this describes determining whether the received system ID information and

stored system ID information are identical when the indoor system ID information is received by

the data communication terminal. Id. This is exactly what the Court found in the AT&T Case: “a

person of ordinary skill in the art would understand that this step describes determining whether

the received and stored indoor system ID information are identical when the information is

received by the DCT.” See AT&T Case Dkt. No. 104 at pp. 52 (emphasis in original); see also

Blackburn Verizon Decl. at ¶ 54.




                                                10
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 15 of 17 PageID #: 329




       Accordingly, this term is not indefinite, and the correct understanding that a person of

ordinary skill in the art would have of this term as used in the ʼ728 Patent is “a second step of

determining whether the received indoor system ID information is identical to indoor system ID

information stored in the location register when indoor system ID information is received by the

data communication terminal.” AT&T Case Dkt. No. 104 at 53. “This construction is correct

because it comports with the claim language and the specification.” Id. at 53, citing Funai Elec.

Co. v. Daewoo Elecs. Corp., 616 F.3d 1357, 1372 (Fed. Cir. 2010) (“An ungainly claim is not

thereby indefinite, when its meaning can be understood by a person experienced in the field of

the invention, on review of the patent documents.”).

III.   CONCLUSION

       For the forgoing reasons, KAIFI respectfully requests that the Court adopt its proposed

claim construction positions.



Date: May 12, 2021                                Respectfully submitted,

                                                  /s/ Robert Christopher Bunt

                                                  Enoch H. Liang
                                                  Cal. Bar No. 212324 (admitted in E.D. Texas)
                                                  Michael J. Song
                                                  Cal. Bar No. 243675 (admitted in E.D. Texas)

                                                  LTL ATTORNEYS LLP
                                                  300 S. Grand Ave., 14th Fl.
                                                  Los Angeles, California 90071
                                                  Telephone: (213) 612-8900
                                                  Facsimile: (213) 612-3773
                                                  Email: enoch.liang@ltlattorneys.com
                                                  Email: michael.song@ltlattorneys.com

                                                  Robert Christopher Bunt
                                                  Texas Bar No. 00787165
                                                  PARKER, BUNT & AINSWORTH PC



                                                 11
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 16 of 17 PageID #: 330




                                      100 E. Ferguson St., Suite 418
                                      Tyler, Texas 75702
                                      Telephone: (903) 531-3535
                                      Email: rcbunt@pbatyler.com

                                      Attorneys for Plaintiff KAIFI LLC




                                     12
Case 2:20-cv-00280-JRG Document 56 Filed 05/12/21 Page 17 of 17 PageID #: 331




                               CERTIFICATE OF SERVICE

   I certify that the foregoing document was filed electronically on May 12, 2021 pursuant to

Local Rule CV-5(a) and has been served on all counsel who have consented to electronic service.



                                                   /s/ Robert Christopher Bunt
                                                   Robert Christopher Bunt




                                              13
